EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (“Agreement”), dated as of August 12, 2009, is made among
NATIONAL PENN BANCSHARES, INC., a Pennsylvania business corporation and
registered bank holding company (“NPB”); NATIONAL PENN BANK, a national banking
association (“Bank”); and MICHAEL J. HUGHES (“Executive”) (NPB and Bank are
sometimes referred to herein collectively as “Employer”).
 
BACKGROUND


1.           NPB and Bank desire to employ Executive as Chief Financial Officer
of NPB and as a Group Executive Vice President of Bank, and Executive desires to
accept such employment.


2.           On December 12, 2008, NPB issued 150,000 shares of its Series B
Fixed Rate Cumulative Perpetual Preferred Stock (“Series B Preferred Stock”) and
related common stock purchase warrants to the United States Department of the
Treasury (“Treasury”), pursuant to its TARP Capital Purchase Program
(“CPP”).  As a result, NPB is subject to the laws and regulations, currently
enacted or issued or to be enacted or issued in the future, that apply to
participants in the CPP, and will remain subject to these current and future
legal and regulatory requirements applicable to CPP participants until such time
as all shares of NPB’s Series B Preferred Stock are no longer owned by Treasury
(such period is referred to herein as the “CPP Compliance Period”).


3.           NPB, Bank and Executive desire to set forth herein the terms and
conditions of Executive’s employment by NPB and Bank, all subject to, and
limited by, the legal and regulatory requirements imposed on NPB as a CPP
participant during the CPP Compliance Period.  During the CPP Compliance Period,
no amount, benefit or right provided for herein shall be accrued, vested or paid
except as permitted by the CPP and the legal and regulatory restrictions
applicable to NPB thereunder.  Upon conclusion of the CPP Compliance Period, any
amounts, benefits or rights deferred or omitted on account of such restrictions
shall be promptly paid or delivered unless otherwise legally prohibited, and
this Agreement shall be construed thereafter as if all references to the CPP and
its attendant legal and regulatory restrictions were omitted herefrom.
 
 
 
1

--------------------------------------------------------------------------------

 

 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Executive agree as follows:


1.           Background.  The matters set forth in the “Background” section of
this Agreement are incorporated by reference herein, and the parties hereto
acknowledge and agree that such matters are binding parts of the contract set
forth in this Agreement.  In furtherance of the paragraph 3 of the “Background”
section, and as condition of his employment by NPB and Bank, Executive shall
execute and deliver a TARP Restriction Agreement in the same form, and at the
same time, as executed and delivered by the respective chief executive officers
of NPB and Bank.


2.           Term.  This Agreement shall be for a term of three years, beginning
on
August 31, 2009 and ending on August 30, 2012, subject to the following:


(a)           This Agreement may be terminated at any time as provided in
Sections 9 through 13.


(b)           If this Agreement is not terminated on or before August 30, 2011
or any subsequent August 30, then, on such date, the term of this Agreement
shall be automatically extended by adding one year to the term then
remaining.  For example, if this Agreement is still in effect on August 30,
2011, then, on such date, its term shall be automatically extended so as to end
on August 30, 2013.  Notwithstanding the foregoing, there shall be no further
extensions of the term of this Agreement beginning with the first August 30 that
occurs after Executive shall have reached age 63.


3.           Position, Duties.


(a)           During the time this Agreement is in effect, NPB will employ
Executive as Chief Financial Officer, and Bank will employ Executive as a Group
Executive Vice President, or, in either case, in such other higher ranking
executive officer positions as may from time to time be assigned to Executive by
the respective chief executive officers of NPB and Bank.  Executive accepts such
employment, with such powers and duties commensurate with Executive's then
existing titles as an executive officer of NPB and Bank as may from time to time
be determined by the respective chief executive officers of NPB or
Bank.  Executive's duties shall include compliance with Employer's Code of
Conduct as in effect from time to time.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(b)           Executive's office will be located at the location of the
executive offices of NPB and Bank, wherever maintained from time to time.


(c)           Executive will devote substantially all his time and attention to,
and will use his best energies and abilities in the performance of, his duties
and responsibilities as prescribed in this Section 3, and will not engage in
consulting work or any trade or business for his own account or for or on behalf
of any other person, firm or corporation which competes, conflicts, or
interferes with the performance of his duties hereunder in any
way.  Notwithstanding the foregoing, Executive may perform community service
consistent with Employer policy and engage in activities on behalf of NPB or
Bank or for his own account, including personal investment activities (excluding
any personal investments in publicly-traded companies (other than NPB) with
voting power equal to five percent or more); provided, however, that all such
service or activities do not interfere with Executive's performance of his
responsibilities under this Agreement.


(d)           Executive acknowledges that NPB has currently in effect publicly
disseminated, Board of Directors-approved, stock ownership guidelines for
directors and executive officers that require a group executive vice president
to own shares of NPB common stock with an aggregate value of at least two times
base salary, with a five-year period for newly-hired officers to achieve
compliance with this requirement, which guidelines are subject to change at any
time in the discretion of the NPB Board of Directors.  Executive agrees to use
commercially reasonable best efforts to achieve and maintain compliance with
these stock ownership guidelines, as presently in effect and as they may be
amended from time to time, provided that any amendments shall apply equally to
all executive officers of the same rank.
 
 
 
3

--------------------------------------------------------------------------------

 

 
4.           Base Compensation.  Except as provided in Section 23, for all
services to be provided by Executive pursuant to Section 3, Employer will pay
Executive a base salary of at least Three Hundred Seventy-Five Thousand Dollars
($375,000) per year.  Employer shall pay such salary to Executive in
approximately equal installments during each year on the customary salary
payment dates of Employer, and such salary shall be subject to applicable income
tax withholding, deductions required by law, and other deductions authorized by
Executive.  Executive shall not be entitled to any additional compensation for
service as a director or committee member of any subsidiary or other company
affiliated with NPB or Bank, if so elected.  Employer will evaluate Executive's
performance annually, commencing with a first performance review date of March
1, 2010, and Executive shall be eligible for annual merit increases in base
salary in the discretion of NPB and Bank, commencing on March 1, 2011.  Except
as provided in Section 22, a base salary increase shall, when it takes effect,
become the new minimum base salary required thereafter by this Section 4.


5.           Health Insurance, Benefit Plans, Stock Compensation Plans, etc.


(a)           In addition to the compensation payable to Executive pursuant to
Section 4 hereof, Executive shall be entitled, during the time this Agreement is
in effect, to participate in all health insurance and benefit plans, group
insurance, pension or profit-sharing plans, or other plan or plans providing
benefits applicable generally to employees of NPB or Bank which are presently in
force or which may hereafter be adopted by NPB or Bank.


(b)           Executive shall also be eligible during the time this Agreement is
in effect for receipt of stock options or restricted stock commensurate with his
positions with NPB and Bank, pursuant to NPB's Long-Term Incentive Compensation
Plan or any successor or additional stock option plan or stock compensation plan
which may hereafter be adopted by NPB for officers and other key employees of
NPB and its subsidiaries.  Any discretionary terms of grants or awards to
Executive (other than with respect to amount) shall be consistent with grants or
awards to other senior officers generally.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
(1)           On or before August 31, 2009, the Compensation Committee of the
Board of Directors of NPB (the “Compensation Committee”) shall grant Executive:


(i)           20,000 shares of NPB performance-based restricted stock on the
following terms and conditions:  vesting to be 100% at achievement of
performance factors versus peer banks (loan quality and deposit costs); a
performance period through calendar year 2011; determination of vesting in
February 2012;


(ii)           5,000 shares of NPB service-based restricted stock on the
following terms and conditions:  vesting at 100% after three years of service;


(iii)           non-qualified stock options exercisable for 80,000 shares of NPB
common stock on the following terms and conditions:  exercise price to be the
closing market price on the date of grant, as reported on the Nasdaq Stock
Market; options exercisable for 40,000 shares of NPB common stock shall vest
immediately, with the remaining options vesting 20% per year over five years;
and an option term to be ten years; and


(iv)           non-qualified stock options exercisable for 40,000 shares of NPB
common stock on the following terms and conditions:  exercise price to be the
closing market price on the date of grant, as reported on the Nasdaq Stock
Market; seven-year cliff vesting; and an option term of ten years.


(2)           The Compensation Committee may include such other terms and
conditions in the grants referred to in Section 5(b)(1) as it determines in its
sole discretion, provided such additional terms and conditions are not
inconsistent with those set forth in Section 5(b)(1).  Such grants shall be
evidenced by written agreements in the standard form customarily utilized by NPB
for such grants.


6.           Bonuses.  As additional compensation for services rendered
hereunder, Executive shall be entitled during the time this Agreement is in
effect:
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
(a)           To participate as a “Category B Participant” in NPB's annual
Executive Incentive Plan (the “EIP”), assuming such plan remains in effect, or
at an equivalent level in any successor executive bonus plan covering the
officers of NPB or Bank which may hereafter be adopted by NPB or Bank;


(1)           Executive shall be eligible for an award for Plan Year 2009,
pro-rated for time of service during Plan Year 2009, under the EIP as
follows:  “Category B Participant” with threshold award of 10% of base salary,
target award of 25% of base salary, and optimum award of 40% of base salary;
three-fourths (3/4) of the award to be based on company performance as measured
by return on average assets (threshold of .59%, target of .80%, optimum of
1.01%) plus five previously established business strategic objectives, and the
remaining one-fourth (1/4) of the award to be based on accomplishment of
individual objectives (which NPB shall establish in its discretion and
communicate to Executive not later than September 30, 2009); an additional
one-third (1/3) of the award amount will be deferred, credited with interest at
the standard interest rate employed by NPB from time to time for similar
deferrals, and then doubled and paid out in cash promptly after the end of Plan
Year 2014, as provided in the EIP, i.e., if Executive is still employed by NPB
and Bank at that time, unless Executive’s employment shall have earlier
terminated due to death, permanent disability, voluntary termination at age 60
or older or involuntary termination not for “cause” (as such terms are defined
under the EIP) (in any such case the full amount shall be paid in first quarter
2015 as if the Executive were still employed by NPB) or unless there shall have
been a “change-in-control” of NPB (as defined under the EIP) (in which case the
full amount shall be paid out immediately); the performance metrics and other
terms of the award to be made are more fully described in Exhibit 10.1 (Schedule
B) to NPB’s Report on Form 8-K dated February 27, 2009 and filed with the
Securities and Exchange Commission on February 27, 2009.


(b)           To receive any discretionary bonus that may be awarded to him
under the EIP or such successor executive bonus plan.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
Executive acknowledges that this Section 6 does not preclude NPB's or Bank's
Board of Directors, as the case may be, from amending or terminating the EIP or
any other executive bonus plan in accordance with its terms.


7.           Other Benefits.  Except as provided in Sections 14 and 22, as
additional compensation for services rendered hereunder, Executive shall be
entitled during the time this Agreement is in effect:


(a)           To life insurance coverage and long-term disability insurance
coverage at no expense to Executive, in at least such amounts and on such terms
and conditions as are such insurance coverages for other NPB Group Executive
Vice Presidents that are in effect on the date of this Agreement;


(b)           To the receipt of an automobile allowance, in such amount as shall
be determined by Employer from time to time, in Employer's sole discretion, but
approximately $650 per month;


(c)           To reasonable vacation and sick leave in accordance with Employer
policy, as the same may be revised from time to time; and


(d)           To a $6,000 lump sum payment in reimbursement of business expenses
incurred by executive in connection with this Agreement, payable on the first
regular payroll date occurring after August 31, 2009.


8.           Change in Control.


(a)           If a Change in Control (as defined in Section 8(b)) shall occur
during the time this Agreement is in effect, and if within one hundred eighty
(180) days after the effective date of the Change in Control, there shall be:
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
(i)           Any involuntary termination of Executive’s employment (other than
for Cause (as defined in Section 12(a));


(ii)           Any reduction in Executive's title, responsibilities or
authority, including such title, responsibilities or authority as such may be
increased from time to time;


(iii)           Any reduction in Executive's base salary (as defined in Section
8(d)) in effect immediately prior to a Change in Control, or any failure to
provide Executive with benefits at least as favorable as those enjoyed by
Executive under any of the pension, life insurance, medical, health and
accident, disability or other employee plans of NPB or an Affiliate (as defined
in Section 8(c)) in which Executive participated immediately prior to a Change
in Control, or the taking of any action that would materially reduce any of such
compensation or benefits in effect at the time of the Change in Control, unless
such reduction relates to a reduction applicable to all employees generally;


(iv)           Any reassignment of Executive beyond a thirty (30) mile commute
by automobile from Boyertown or Lancaster, Pennsylvania; or


(v)           Any requirement that Executive travel in performance of his duties
on behalf of NPB or an Affiliate for a greater period of time during any year
than was required of Executive during the year preceding the year in which the
Change in Control occurred (each of the foregoing, a “Triggering Event”);


Then, at the option of Executive, exercisable by Executive within one hundred
eighty (180) days of the occurrence of any Triggering Event, Executive may
resign from employment (or, if involuntarily terminated, give notice of
intention to collect benefits hereunder) by delivering a notice in writing to
NPB, in which case Executive shall be entitled to (1) a lump sum cash severance
payment equal to 200% of Executive's base salary in effect immediately prior to
the Change in Control, which Employer shall pay to Executive within fifteen (15)
days of Executive's termination of employment, and to (2) continuation of the
benefits set forth in Section 7(a) and 7(b) for two (2) years from and after the
date of termination of employment.  The term of this Agreement shall end on the
date of Executive’s termination of employment under this Section.
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
(b)           “Change in Control” means:


(i)           An acquisition by any “person” or “group” (as those terms are
defined or used in Section 13(d) of the Exchange Act) of “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of NPB
representing 24.99% or more of the combined voting power of NPB's securities
then outstanding;


(ii)           A merger, consolidation or other reorganization of Bank, except
where the resulting entity is controlled, directly or indirectly, by NPB;


(iii)           A merger, consolidation or other reorganization of NPB, except
where shareholders of NPB immediately prior to consummation of any such
transaction continue to hold at least a majority of the voting power of the
outstanding voting securities of the legal entity resulting from or existing
after any transaction and a majority of the members of the Board of Directors of
the legal entity resulting from or existing after any such transaction are
former members of NPB's Board of Directors;


(iv)           A sale, exchange, transfer or other disposition of substantially
all of the assets of the Employer to another entity, except to an entity
controlled, directly or indirectly, by NPB;


(v)           A sale, exchange, transfer or other disposition of substantially
all of the assets of NPB to another entity, or a corporate division involving
NPB; or


(vi)           A contested proxy solicitation of the shareholders of NPB that
results in the contesting party obtaining the ability to cast 25% or more of the
votes entitled to be cast in an election of directors of NPB.
 
 
 
 
9

--------------------------------------------------------------------------------

 

 
(c)           “Affiliate” means any corporation which is included within a
“controlled group of corporations” including NPB, as determined under Code
Section 1563.


(d)           “Base salary” means the Executive’s annual base salary,
established as provided in Section 4 of this Agreement, prior to any reduction
of such salary pursuant to any contribution to a tax-qualified plan under
Section 401(k) of the Code.


(e)           “Code” means the Internal Revenue Code of 1986, as amended, and as
the same may be amended from time to time.


(f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(g)           Executive shall not be required to mitigate the amount of any
payment provided for in Section 8(a) by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in Section 8(a) be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive's receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.


9.           Termination--Disability.  Employer may terminate Executive's
employment at any time if Executive shall suffer a Disability for a period of
180 consecutive days.  “Disability” means that, because of Executive's injury or
sickness, Executive cannot perform each of the material duties of his regular
occupation, as determined by Employer in good faith.  In such event:


(a)           This Agreement shall terminate on the date of Executive’s
termination of employment; and


(b)           Executive shall receive benefits under Employer’s long-term
disability insurance policy, to the extent provided for in any policy that may
then be in effect.
 
 
 
 
10

--------------------------------------------------------------------------------

 

 
10.           Termination--Death.  If Executive's employment is terminated
because of Executive's death:


(a)           This Agreement shall terminate at that time;


(b)           Within 30 days of the date of death, Employer shall pay to
Executive's estate, in one lump sum, an amount equal to the total amount of
compensation remaining to be paid to Executive pursuant to Section 4 through the
date of death.


11.           Voluntary Termination.  Executive may terminate his employment
with Employer at any time.  In such event:


(a)           This Agreement shall terminate at that time; and


(b)           Employer shall not be obligated to pay Executive any further
compensation pursuant to Section 4 or otherwise, except that the following shall
remain due and payable by Employer to Executive notwithstanding termination of
this Agreement:


(1)           Section 4 compensation, if any, accrued and unpaid through the
date of voluntary termination; and


(2)           The amount payable to Executive pursuant to Section 8(a), if any.


12.           Termination--Cause.  Nothing contained in this Agreement shall be
construed to prevent Employer from terminating the employment of Executive
hereunder at any time for Cause.


(a)           “Cause” means the occurrence of either of the following:


(1)           Executive's conviction of, or plea of guilty or nolo contendere
to, a felony or a crime of falsehood or involving moral turpitude; or
 
 
 
 
11

--------------------------------------------------------------------------------

 

 
(2)           The willful failure by Executive to substantially perform his
duties to Employer, other than a failure resulting from Executive's incapacity
as a result of the Executive's Disability, which willful failure results in
demonstrable material injury and damage to Employer, and which willful failure
continues uncured after thirty (30) days notice containing specific written
instructions relating to the matter.


Notwithstanding the foregoing, Executive's employment shall not be deemed to
have been terminated for Cause if such termination took place as a result of:


(1)           Questionable judgment on the part of Executive;


(2)           Any act or omission believed by Executive in good faith, to have
been in or not opposed to the best interests of Employer; or


(3)           Any act or omission in respect of which a determination could
properly be made that Executive met the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
Bylaws of NPB or Bank or the laws of the Commonwealth of Pennsylvania, or the
directors and officers' liability insurance of NPB or Bank, in each case as in
effect at the time of such act or omission.


(b)           If Employer proposes to terminate Executive's employment for
Cause, Employer shall give Executive written notice specifying the exact
circumstances relating to Cause and an opportunity for Executive to appear
before a meeting of the Board of Directors of NPB, with his counsel, if he so
desires.


(c)           If Employer terminates Executive's employment for Cause:
 
 
 
 
12

--------------------------------------------------------------------------------

 

 
(1)           Employer shall give Executive a written notice of termination
effective on the date specified by Employer in said notice, which notice shall
contain a full statement of the facts and reasons for such termination;


(2)           This Agreement shall terminate at such time; and


(3)           Employer shall not be obligated to pay Executive any further
compensation pursuant to Section 4 or otherwise, except for Section 4
compensation, if any, accrued and unpaid through the date of termination.


13.           Termination--Without Cause.  Employer may terminate Executive's
employment at any time without Cause (defined in Section 12(a)).  In such event:


(a)           This Agreement shall remain in effect for two (2) years from and
after the date of termination of employment and shall terminate at the end of
such period;


(b)           Employer shall continue to pay Executive the compensation set
forth in Section 4 for two (2) years from and after the date of termination of
employment;


(c)           Employer shall continue to provide Executive with the benefits set
forth in Section 7(a) and 7(b) for two (2) years from and after the date of
termination of employment;


(d)           If a Change in Control (defined in Section 8(b)) shall occur prior
to the end of the term of this Agreement, as then revised pursuant to Section
13(a), Employer shall pay to Executive the payment to which Executive is
entitled pursuant to Section 8(a); and


(e)           Executive shall not receive any other employee benefits, including
the benefits described in Section 7 of this Agreement, or be entitled to
participate in any other plan or plans providing benefits generally to employees
of Employer which are presently in effect or which may hereafter be adopted by
Employer, for the remainder of the term of this Agreement, as then revised.
 
 
 
 
13

--------------------------------------------------------------------------------

 

 
14.           Non-Competition.  Executive acknowledges that NPB is a registered
bank holding company engaged principally in the commercial and retail banking
business and the trust and asset management business (collectively, the
“Business”) through its ownership, support, operation and management of its
direct subsidiaries which, as of the date hereof, are Bank and Christiana Bank &
Trust Company (“CB&T”), and their direct and indirect subsidiaries.  During the
term of this Agreement (including as may be revised by Section 13(a) above)
plus, in the case of Executive’s voluntary termination of his employment
pursuant to Section 11 hereof, the remaining term of this Agreement that was in
effect immediately prior to such termination, Executive shall not, directly or
indirectly, acting alone or in conjunction with others:


(a)           Engage as a director, officer, employee, partner, shareholder,
consultant, agent or in any other capacity, in the Business in competition with
NPB, Bank, CB&T, or any other future NPB direct or indirect subsidiary, in any
location within the Commonwealth of Pennsylvania or the State of Delaware that
is:


(1)           During such time as the executive offices of NPB and Bank are
located in Boyertown, Berks County, Pennsylvania----Within fifty (50) miles of
Boyertown, Berks County, Pennsylvania;


(2)           If the executive offices of NPB and Bank are moved from Boyertown,
Berks County, Pennsylvania to a new location, and if Executive is employed by
Employer on the date of such move, then during such time as the executive
offices of NPB and Bank are located at such new location (but not beyond the
time period provided in the first paragraph of this Section 14)----Within fifty
(50) miles of the new location of the executive offices of NPB and Bank,
wherever that may be;
 
 
 
 
14

--------------------------------------------------------------------------------

 

 
(3)           If the executive offices of NPB and Bank are moved from a
successor-to-Boyertown location to a new location, and if Executive is employed
by Employer on the date of such move, then during such time as the executive
offices of NPB and Bank are located at such new location (but not beyond the
time period provided in the first paragraph of this Section 14)----Within fifty
(50) miles of the new location of the executive offices of NPB and Bank,
wherever that may be; it being understood that Section 14(a)(3) shall apply to
any further relocation or relocations that may occur within the time period
provided in the first paragraph of this Section 14; and it being further
understood that the geographic limitation relating to the Commonwealth of
Pennsylvania and the State of Delaware set forth in this Section 14(a) shall not
apply if the executive offices of NPB and Bank are ever relocated outside of the
Commonwealth of Pennsylvania;


(b)           Request any customers of NPB, Bank, CB&T, or any other future NPB
direct or indirect subsidiary, to curtail or cancel their business with NPB,
Bank, CB&T, or any other future NPB direct or indirect subsidiary, excluding
himself and any customer who is a relative of Executive; or


(c)           Induce, or attempt to influence, any employee of NPB, Bank, CB&T,
or any other future NPB direct or indirect subsidiary to terminate employment
with NPB, Bank, CB&T, or any other future NPB direct or indirect subsidiary, or
to enter into any employment or other business relationship with any other
person (including Executive), firm or corporation.


The non-competition provisions in Section 14(a) above shall not be construed to
prohibit Executive from serving as an employee of, or consultant to, any
investment banking firm located within the applicable restricted territory set
forth in clauses (1) - (3) thereof during (x) any extension of the term of this
Agreement under Section 13(a) above, or (y) in the case of Executive’s voluntary
termination of his employment pursuant to Section 11 hereof, the remaining term
of this Agreement that was in effect immediately prior to such termination, but
only if and to the extent that, in such capacity, Executive (A) only provides
investment banking services (i.e., advising clients on mergers and acquisitions
and raising funds in the public and private capital markets) to clients of such
firm, and (B) does not engage in the Business.
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
Executive recognizes that immediate and irreparable damage will result to
Employer if Executive breaches any of the terms and conditions of this Section
14 and, accordingly, Executive hereby consents to the entry by any court of
competent jurisdiction of an injunction against him to restrain any such breach,
in addition to any other remedies or claims for money damages which Employer may
seek.  Executive represents and warrants to Employer that his experience and
capabilities are such that he can obtain employment in business without
breaching the terms and conditions of this Section 14, and the enforcement
hereof by injunction or otherwise will not prevent him from earning a
livelihood.


15.           Non-Disclosure.  During the time this Agreement is in effect and
thereafter for a period of three (3) years, Executive shall not, directly or
indirectly, acting alone or in conjunction with others, disclose to any person,
firm or corporation any of the following information: any trade secret, any
details of organization or business affairs, any names of past or present
customers, consumers or employees, or any other proprietary data or confidential
information, of NPB, Bank, CB&T or of any of NPB's other direct or indirect,
present or future, subsidiaries or affiliates; provided, however, that
disclosure of such information within the scope of Executive's employment,
disclosure of such information as is required by law, and disclosure of such
information already in the public domain through no fault of Executive, shall
not be prohibited by this Section 15.


Employer may enforce the provisions of this Section 15 by suit for damages,
injunction, or both.  Executive agrees that Employer would be irreparably
injured by the breach of any provision of this Section 15, and money damages
alone would not be an appropriate measure of the harm to Employer from such
continuing breach.  Therefore, equitable relief, including specific performance
of the provisions of this Section 15 by injunction, would be an appropriate
remedy for the breach of these provisions.


16.  Release of Non-Competition Covenant.  Notwithstanding Section 14 of this
Agreement, if Employer terminates Executive's employment without Cause pursuant
to Section 13 of this Agreement, Executive may, at his option, at any time prior
to termination of this Agreement pursuant to Section 13(a), elect to accept a
position with another firm otherwise prohibited by Section 14(a) of this
Agreement, in which case:
 
 
 
 
16

--------------------------------------------------------------------------------

 

 
(a)           Executive shall concurrently give Employer written notice of such
election;


(b)           This Agreement shall terminate immediately, including without
limitation Section 14 hereof;


(c)           Employer shall immediately cease making any payments pursuant to
Section 13(b) of this Agreement; and
 
(d)           All other provisions of Section 13 shall remain unaffected.


17.  No Disparagement.  During the time this Agreement is in effect and
thereafter indefinitely, Executive shall not, directly or indirectly, acting
alone or in conjunction with others, disparage or criticize NPB, Bank, CB&T, or
any other future NPB banking subsidiary, or any of their respective present or
future directors, officers, employees, agents or attorneys (collectively, the
“NPB Parties”), and the NPB Parties shall not, directly or indirectly, acting
alone or in conjunction with others, disparage or criticize Executive.


18.  Binding Effect, Assignment.


(a)           This Agreement shall be binding upon and inure to the benefit of
NPB and Bank, and it shall be assignable to: (A) any direct or indirect
wholly-owned subsidiary of NPB, provided that NPB and Bank shall remain jointly
and severally liable with such affiliated assignee for all obligations of NPB
and Bank herein; and (B) any corporation, bank or other entity which may acquire
NPB's or Bank's business or all or substantially all of the assets of NPB or
Bank, or with or into which NPB or Bank may be merged or consolidated, as
provided in Section 18(b).
 
 
 
 
17

--------------------------------------------------------------------------------

 

 
(b)           Each of NPB and Bank shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of NPB or Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that NPB or Bank would be required to perform it if no such succession
had taken place.  Failure to obtain such assumption and agreement prior to the
effectiveness of any such succession shall constitute a breach of this
Agreement, in which case a Change in Control (as defined in Section 8(b)) shall
be deemed to have occurred and Executive shall have the immediate right to take
the actions and receive the payments provided in Section 8 hereof.  As used in
this Agreement, “NPB” and “Bank” shall mean NPB and Bank as previously defined
and any successor to the business and/or assets of NPB or Bank as aforesaid
which assumes and agrees to perform this Agreement by operation of law or
otherwise.


(c)           This Agreement shall be binding upon and inure to the benefit of
Executive, his personal and legal representatives, heirs, distributees, devisees
and assigns.  Notwithstanding the foregoing, the obligations and duties of
Executive hereunder shall be personal and not assignable or delegable by him in
any manner whatsoever.


19.           Exclusive Benefit.  Neither Executive, his spouse nor any other
person shall have the right to commute, sell, assign, transfer or otherwise
convey the right to receive any payments hereunder, which payment and the right
thereto are expressly declared to be non-assignable and non-transferable.  If
there is any attempted assignment or transfer, neither NPB nor Bank shall have
any further liability hereunder.  The interest of any beneficiary in any
benefits hereunder shall not be subject to attachment, execution or
sequestration for any debts, contracts, obligations or liabilities of any
beneficiary and shall not be subject to pledge, assignment, conveyance or
attachment.


20.           Excess Parachute Payments.  Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) by the NPB or the Bank to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (each, a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to the excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then if the total of such
Payments to the Executive, exceeds 2.99 times the Executive’s “base amount” as
defined in Section 280G of the Code, then the Executive may elect to have the
cash severance payments payable under this Agreement reduced to the maximum
amount that would be payable without subjecting the Executive to the excise tax
imposed by Section 4999 of the Code.
 
 
 
 
18

--------------------------------------------------------------------------------

 

 
21.           Unsecured General Creditor.  If NPB or Bank shall acquire an
insurance policy or any other asset in connection with its liabilities
hereunder, neither Executive, his spouse nor any other person shall have any
right with respect to, or claimed against, such policy or other
asset.  Executive shall remain at all times an unsecured general creditor with
respect to any amount payable hereunder.


22.           Legal Fees and Expenses.  Employer shall pay all reasonable legal
fees and related expenses (including the costs of experts, evidence and counsel
and expenses included in connection with an arbitration or in other litigation
or appeal) incurred by the Executive as a result of his seeking to obtain or
enforce any right or benefit provided by any provision of this Agreement, but
only if Executive's efforts in seeking to obtain or enforce any such right or
benefit are successful.


23.           Exception for Across-the-Board Actions.  If, during the term of
this Agreement, the Boards of Directors of NPB and Bank shall determine, acting
in good faith and with a reasonable basis, that it is in the best interests of
NPB, Bank and NPB's shareholders to implement one or more broad,
across-the-board cost-cutting measures for all members of senior management,
then, notwithstanding Sections 4, 5, 6 and 7, Executive's base compensation and
other benefits may be reduced in accordance with such cost-cutting measures in a
manner consistent with any such reductions in base compensation and/or other
benefits for other senior officers generally.


24.           Notices.  All notices or other communications hereunder shall be
in writing and shall be deemed given upon delivery if delivered personally or
two business days after mailing if mailed by prepaid, registered or certified
mail, return receipt requested, addressed as follows:
 
 
 
 
19

--------------------------------------------------------------------------------

 

 
If to NPB, to:
 
Glenn E. Moyer
President and Chief Executive Officer
National Penn Bancshares, Inc.
Reading and Philadelphia Avenues
Boyertown, PA  19512


If to Bank, to:
 
Scott V. Fainor
President and Chief Executive Officer
National Penn Bank
Reading and Philadelphia Avenues
Boyertown, PA  19512


If to Executive, to:
 
Michael J. Hughes
1295 Belle Meade Drive
Lancaster, PA  17601


or to such other address as may have been previously furnished by the party to
the other by notice given in the manner provided herein.


25.           Entire Agreement.  This Agreement, together with the TARP
Restriction Agreement, is intended by the parties to constitute and does
constitute the entire agreement between NPB, Bank and Executive with respect to
the employment of Executive by NPB and Bank.  This Agreement supersedes any and
all prior agreements, understandings, negotiations and discussions of the
parties, whether oral or written, including without limitation the letter dated
July 29, 2009 and its enclosure.


26.           Amendment.  This Agreement may be amended, modified, waived,
discharged or terminated only by an instrument in writing signed by Executive,
an authorized officer of NPB or an authorized officer of Bank, as the case may
be, against whom or which enforcement of the amendment, modification, waiver,
discharge or termination is sought.
 
 
 
 
20

--------------------------------------------------------------------------------

 

 
27.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


28.           Interpretation of Provisions.  Wherever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.  Without limiting the generality of the foregoing, if a court of
competent jurisdiction shall determine that the time or geography provisions of
Section 14 are not reasonable, then such provision(s) shall be reformed to
reflect such period of time or geographical areas as the court shall determine
to be reasonable and enforceable.


29.           Captions.  The captions contained in this Agreement are for
reference purposes only and are not part of this Agreement.


30.           Joint and Several Obligations.  All obligations of NPB and Bank
herein shall be joint and several obligations.


31.           Survival.  Notwithstanding any termination of this Agreement, the
provisions of Sections 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, and
24 through 31 shall, except as otherwise expressly provided herein, survive such
termination and remain in full force and effect.


32.           Approval by Compensation Committee.   This Agreement is subject to
review and prior approval by the Compensation Committee of the NPB Board of
Directors, and shall not take effect and be binding upon NPB or Bank unless and
until after such approval shall have been granted.
 
 
 
21

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
NATIONAL PENN BANCSHARES, INC.
     
By:  /s/ Glenn E. Moyer
 
Name: Glenn E. Moyer
 
Title: President and Chief Executive Officer
     
NATIONAL PENN BANK
     
By: /s/ Scott Fainor
 
Name: Scott Fainor
 
Title: President and Chief Executive Officer
       
Witness: /s/ Nancy Alaimo
/s/ Michael J. Hughes
 
Michael J. Hughes

 
 
 
 
22

--------------------------------------------------------------------------------